Citation Nr: 0947141	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-19 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical 
spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

In October 2009, the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The Veteran testified at the October 2009 Board hearing that 
he has suffered from headaches since service, and that the 
headaches are related to an in-service injury.  The Board 
finds these statements to be an informal claim for a headache 
disability and refers the claim to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In an unappealed June 2005 rating decision, the RO denied 
service connection for a neck disability.  

2.  Evidence submitted subsequent to the June 2005 decision 
is not cumulative or redundant, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim. 

3.  The competent credible evidence of record does not 
establish that the Veteran's current cervical spine 
disability is causally related to his active service.




CONCLUSIONS OF LAW

1.  Evidence received since the June 2005 RO decision 
that denied service connection for a neck disability, 
which was the last final denial with respect to this 
issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 
20.302, 20.1103 (2009).

2.  A current cervical spine disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence, dated in November 2007, VA informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that his 
claim was previously denied because there was no medical 
evidence of record of findings, diagnosis, or treatment, of a 
neck injury.  The Veteran was notified that any evidence 
which he submits must relate to this fact.  In addition, the 
correspondence informed him that a disability rating and an 
effective date would be assigned if service connection was 
awarded, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial 
February 2008 AOJ adjudication denying the claim, the timing 
of the notice complies with the express requirements of the 
law as found by the Court in Pelegrini.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), private 
radiology records, and VA examination records.  Additionally, 
the claims file contains the statements of the Veteran, to 
include his testimony at a videoconference Board hearing.  

The Board notes that the Veteran avers that he sought 
treatment from his primary care provider.  In addition, the 
July 2007 B.V. Hospital record reflects that the ordering 
provider was G.E.R., M.D..  The Board notes that there are no 
records from Dr. G.E.R. associated with the claims file.  A 
handwritten statement on VA's August 2007 request for 
information from B.V. Hospital states, "this is all we have 
at B.V. on [the Veteran]", and includes a radiology report.  
In addition, the claims file does not contain a completed VA 
Form 21-4142, authorization and consent to release 
information to VA, specifically for Dr. G.E.R.  The Board 
finds that VA does not have a duty to obtain any other 
possible records from Dr. G.E.R, as a request has already 
been submitted to the hospital.  The duty to assist is not a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Board also notes that the Veteran testified at the 
October 2009 Board hearing that he had bone spurs removed 
from his neck in January 2009.  Records from this surgery are 
not associated with the claims file.  The Board finds that a 
VA attempt to obtain such records is not warranted.  As a 
July 2007 private medical record indicates that the Veteran 
had spurring, a remand to obtain records of their surgical 
removal would provide only cumulative disability information, 
as there is no indication that such records would provide an 
etiological relationship between the spurs and the Veteran's 
active service.
 
The evidence of record reflects that the Veteran avers that 
he injured his lumbosacral spine in 1983 in a work related 
incident.  An April 2005 Social Security Administration (SSA) 
data report reflects that the Veteran has had disability 
onset since March 1985.  The January 2008 VA physician's 
opinion reflects that the Veteran reported that his 
unemployment and disability status is due to a 1983 workers' 
compensation injury, and that the cervical spine was not 
injured at that time.  The record does not reflect that VA 
sought to obtain any SSA documents; however, as the Veteran 
has averred that his inability to work is due to his 1983 
injury, in which he avers that his cervical spine was not 
injured, the Board finds that a remand to obtain SSA records 
is not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided). 

A VA examination with respect to the issue on appeal was 
obtained in October 2007.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The record reflects that the October 2007 VA 
examiner was under the mistaken belief that the Veteran had 
already been service-connected for a neck disability, and 
that the purpose of the VA examination was for an increased 
rating claim.  Although a thorough examination was completed; 
an opinion as to the etiology of the disability was not 
provided.  For that reason, in January 2008, a VA physician 
provided an etiology opinion after he reviewed the October 
2007 VA medical examination report, the Veteran's claims 
file, to include x-ray reports, and interviewed the Veteran.  
He did not examine the Veteran, as a complete examination had 
been performed three months prior.  The Board finds that the 
January 2008 VA opinion obtained in this case is more than 
adequate, as it was predicated on an interview of the 
Veteran, and a full reading of the Veteran's claims file and 
medical file.  It considers all of the pertinent evidence of 
record, to include the statements of the appellant, and 
provides a complete rationale for the opinion stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met. 38 C.F.R. § 3.159(c) 
(4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria 
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The Veteran's 
claim to reopen the claim for service connection for a 
cervical spine disability was received in August 2007.  As 
such, the amended provision is for application in this case 
and is set forth below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Certain diseases, such as arthritis, may be presumed to have 
been incurred in, or aggravated by, service if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. § 3.307(a)(3); 3.309(a). 

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he has a cervical spine disability, 
claimed as a neck injury, as a result of his active service.  
Historically, a June 2005 RO decision denied the Veteran's 
claim because there was no evidence of a diagnosis of, or 
treatment for, a neck injury.  The Veteran did not file a 
substantive appeal to the claim and it became final within 
one year of the date on which the RO mailed the Veteran 
notice of the decision which denied the claim.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302.  

In August 2007, the Veteran submitted a claim to reopen his 
claim for service connection for a neck injury.  A February 
2008 RO rating decision reopened the case based on new and 
material evidence, but denied entitlement to service 
connection.

Evidence at the time of the last final denial 

The evidence of record in June 2005, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs), and the statements of the Veteran.

The statements of the Veteran indicated that while on active 
service, he injured his neck, resulting in a hair-line 
fracture.  He further averred that he was treated with 
traction and a neck collar. 

The Veteran's STRs reflect that in September 1969, he was 
involved in an altercation which resulted in contusions and 
severe strain of posterior cervical muscles.  X-rays of the 
cervical spine were negative.  There were severe contusions 
and spasms of the paracervical muscle group and extreme 
limitation in all direction upon motion of the neck.  The 
Veteran was placed in cervical traction, treated with 
analgesics, and heat, and eventually placed in a cervical 
collar.  He was placed on two weeks of convalescent leave.  A 
May 1970, report of medical examination, for separation 
purposes, reflects that, upon clinical evaluation, his neck 
and spine were noted to be normal. 

Evidence since last final denial

The evidence received into the record since the last final 
denial of service connection consists of private and VA 
medical records.

A private medical record from B.V. Hospital, dated in July 
2007, reflects that cervical spine views of the Veteran 
reflect prominent osteophytes noted anteriorly between C4 and 
5, minimal osteophytes at C5-6 and C6-7, and slight disc 
narrowing at C6-7.

A VA cervical spine record, dated in October 2007, reflects 
that there was calcium posterior to the spinous process of 
the C6 vertebral body which may indicate an old fracture.  
There was bridging osteophytes at C4-C5 and C6-C7 levels.  
The anterior vertebral body, posterior vertebral body, and 
spinal lamellar lines were intact at the level of C7.  There 
was no anterior vertebral body soft tissue swelling.  The 
dens and lateral masses of C1 were well aligned.  There was 
no definite cortical lucency suggestive of fracture.

A VA examination report, dated in October 2007, reflects the 
Veteran has cervical spine arthritis, and cervical spine 
radiculopathy within neurological distribution of dermatome 
C4-C7 on the left.  In addition, he had muscle pain within 
the neck muscle group 23 as residuals of contusion during 
service time.  

A VA opinion report, dated in January 2008, reflects an 
opinion that the examiner could not link the Veteran's 
current muscle pain in his neck to the contusions which he 
suffered in service.  The examiner also noted that the 
Veteran's cervical spine arthritis is difficult to relate 
back "some 30 years" with total interval of negative 
medical care or symptoms.  In addition, he opined that the 
radiculopathy into the left arm is a recent occurrence and 
there were no problems at all from the time of the injury 
"until about six years ago when all of the neck problems 
started."  The examiner opined that the "muscular pain the 
Veteran is having in his neck, the arthritic changes, and the 
radiculopathy in the left arm are entities that I cannot 
refer back to that original injury without a great deal of 
speculation at this time."

The Board finds that the newly received evidence mentioned 
above is new and material to reopen the Veteran's claim.  As 
the Veteran's claim was denied because he did not have 
evidence of a current disability, and the newly received 
evidence consists of such evidence, the Board finds it to be 
new and material. 

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for cervical spine disability (neck 
injury) is reopened.



De novo analysis of reopened claim - cervical spine 
disability (neck injury)

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a cervical spine disability may be 
granted on the merits, de novo.  

The Veteran avers that he has a cervical spine disability as 
a result of active service.  The first element of a claim for 
service connection is that there must be evidence of a 
current disability.  As noted above, the medical evidence of 
record reflects that the Veteran has muscle pain, cervical 
spine arthritis, and cervical spine radiculopathy.
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  As a service connection claim 
requires, at a minimum, medical evidence of a current 
disability, the Veteran cannot be service-connected for 
muscular pain. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Arthritis and radiculopathy are disabilities; 
therefore, the Board finds that the first element for service 
connection has been met.
 
The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Board finds that the second element for service 
connection has been met.  As noted above, the Veteran's STRs 
reflect that, in September 1969, he was involved in an 
altercation which resulted in contusions and severe strain of 
the cervical muscles.  He was placed at complete bed rest 
with a bed board and placed in cervical traction, for 
approximately ten days.  A May 1970, report of medical 
examination, for separation purposes, reflects that, upon 
clinical evaluation, his neck and spine were noted to be 
normal. 

The Board finds the third requirement for service connection, 
medical evidence of a nexus between the current disability 
and an in-service disease or injury, has not been met.  

As noted above, the claims file contains an October 2007 VA 
examination report.  The examiner was under the mistaken 
belief that the Veteran was already service-connected for a 
neck disability.  In this regard, the Board notes that the 
Veteran has alleged in his notice of disagreement, his VA 
Form 9, and at the Board hearing, that his neck has been 
service-connected since his "captain" gave him a 10 percent 
disability rating prior to discharge.  The Board notes that 
there is no competent credible evidence of record that the 
Veteran's neck disability was ever service connected.  

Although the October 2007 examiner diagnosed the Veteran with 
cervical arthritis and radiculopathy, he did not provide an 
etiology as to these disabilities.  As the Veteran's 
accredited representative noted, the examiner did conclude 
that the Veteran had "muscular pain within the neck muscle 
group 23 as residuals of contusion during the service time"; 
however, as noted above, pain is not a disability for which 
service connection may be granted.  

The January 2008 VA medical opinion report indicates that the 
physician reviewed the October 2007 VA examination report, 
the entire claims file, and the medical record.  In addition, 
he "had  long time with [the Veteran] on the telephone"  
The examiner opined that he could not causally relate the 
Veteran's muscular pain, arthritic changes, and radiculopathy 
in the left arm to the active service incident "without a 
great deal of speculation".  The examiner's opinion was 
based on the Veteran's lack of pain or symptoms for 
approximately 30 years.  The Board notes that this opinion 
does not rise to the level of equipoise.  See Chotta v. 
Peake, 22 Vet. App. 80, 86 (2008); see also 38 C.F.R. § 3.102 
(2009) (noting that the Board may not award benefits when the 
award would be based upon pure speculation). 

There is no competent credible clinical evidence of record 
that the Veteran's current cervical spine disability is 
causally related to active service.  In this regard, the 
Board notes, that at the October 2009 Board hearing, the 
Veteran's accredited representative acknowledged that the 
Veteran did not have an opinion contrary to the January 2008 
opinion.  

In addition, the Board finds that the competent credible 
evidence of record does not reflect that the Veteran had a 
continuity of symptomatology since service.  The Veteran 
injured his neck in September 1969.  The evidence of record 
reflects that after his initial treatment in September and 
October 1969, he did not seek further medical treatment, or 
complain of pain, until approximately 2006 or 2007.  (The 
Veteran avers that he began experiencing severe pain in the 
fall of 2006.  The first medical record in evidence is from 
July 2007).  This is more than 25 years after separation from 
service. 

The Board finds that if the Veteran had been experiencing 
pain since service, it would have been reasonable for the 
Veteran, to have sought medical treatment sometime during the 
more than 25 years from separation until 2006 or 2007.  In 
addition, the January 2008 VA physician report reflects that 
the Veteran reported that after the Veteran got out of 
service, "he never saw a physician for his neck until 
recently.  He had no x-rays and no problems and, in fact, he 
said he 'forgot about it' meaning the injury and the fact 
that he had had difficulties with it."  The Board notes that 
the lapse of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that the competent 
credible evidence of record does not reflect continuity of 
symptomatology, or a causal relationship between the 
Veteran's active service and current cervical spine 
disability.

The Board notes that the Veteran may sincerely believe that 
his cervical spine disability is causally related to active 
service.  However, the Veteran has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current cervical spine disability to service, the initial 
clinical demonstration of a cervical spine disability 
approximately 26 years after separation from service is too 
remote to be reasonably related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a cervical 
spine disability, and the appeal as to this matter is 
granted.

2.  Entitlement to service connection for a cervical spine 
disability is denied. 





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


